Case 1:19-cr-00850-JSR Document 45 Filed 08/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

weo-e -- x
UNITED STATES OF AMERIC
— Vv. —
19 Cr. 850 (JSR)
PARKER H. PETIT and WILLIAM TAYLOR,
Defendants. :
xX

ORDER GRANTING DEFENDANT WILLIAM TAYLOR’S
UNOPPOSED MOTION FOR A TRIAL SUBPOENA TO ANNA MCPARLAND
PURSUANT TO 28 U.S.C. § 1783

This matter comes before the Court on Defendant’s William Taylor’s Unopposed Motion
for a Trial Subpoena to Anna McParland Pursuant to 28 U.S.C. § 1783 (the “Motion”), the Court
hereby ORDERS that:

1. The Motion is GRANTED;

2. The Clerk of Court shall issue, pursuant to Federal Rule of Criminal Procedure
17(e)(2) and 28 U.S.C. § 1783, a subpoena for the trial testimony of Anna McParland;

3. Pursuant to 28 U.S.C. § 1783(b), Defendant William Taylor shall reimburse Ms.
MeParland for necessary travel and attendance expenses, estimated not to exceed $3,000; and

4. Pursuant to Federal Rule of Criminal! Procedure 17(e)(2), 28 U.S.C. § 1783, and
Federal Rule of Civil Procedure 4(f)(3), Defendant may effect service by emailing the subpoena

to Ms. McParland’s counsel in the United States.

Entered this _/( d an of Arg 2020. Se) if

HON“JED S. RAKGFE
United States District Judge

 

 

 

 

 

 
